Citation Nr: 1517665	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to November 21, 2011 and greater than 20 percent beginning May 1, 2012 for degenerative disc disease (DDD) with intervertebral disk syndrome (IVDS) of the lumbar spine.

2.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, left lower extremity, associated with DDD with IVDS of the lumbar spine.  

3.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, right lower extremity, associated with DDD with IVDS of the lumbar spine.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1965.
      
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia which, in part, granted service connection for radiculopathy of the bilateral lower extremities, assigning noncompensable disability ratings for each extremity effective November 25, 2009, and continued a 20 percent disability rating for the Veteran's lumbar spine disorder.  Subsequently, by rating decision dated in August 2011, the RO increased the Veteran's disability ratings for radiculopathy of the bilateral lower extremities, assigning 10 percent disability ratings for each extremity effective November 25, 2009, the date of the grant of service connection.  

Notably, the Veteran underwent surgery on his lumbar spine in November 2011 and, by rating decision dated in January 2014, the RO awarded a temporary total rating for the lumbar spine under 38 C.F.R. § 4.30 from November 21, 2011 to April 30, 2012 and continued the Veteran's previously assigned 20 percent disability rating for the lumbar spine effective May 1, 2012.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2015.  A transcript of this proceeding has been associated with the claims file.  

With regard to the radiculopathy issues, even though the Veteran did not formally perfect an appeal of these issues in his August 2011 substantive appeal, the Board is taking jurisdiction of these issues as part and parcel of the Veteran's appeal for an increased rating for his lumbar spine disorder.  See Note (1) of the General Rating Formula for Diseases and Injuries of the Spine indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

With regard to the TDIU issue, during the course of this appeal the Veteran has contended that he is unemployed due to his service-connected lumbar spine disorder.  Specifically, during the February 2015 Travel Board hearing, the Veteran testified that he was let go from his job as maintenance worker in approximately 2009 as he was not able to do the physical work necessary for the job.  The agency of original jurisdiction (AOJ) has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for his lumbar spine disorder, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.



FINDINGS OF FACT

1.  For the appeal period prior to November 21, 2011 and beginning May 1, 2012 the Veteran's DDD with IVDS of the lumbar spine has resulted in forward flexion of the thoracolumbar spine to 30 degrees, but has not resulted in ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

2.  Since the grant of service connection, the Veteran's radiculopathy of the right lower extremity has involved the sciatic nerve and has been moderate but not moderately severe.

3.  Since the grant of service connection, the Veteran's radiculopathy of the left lower extremity has involved the sciatic nerve and has been moderate but not moderately severe.

4.  The Veteran is unable to secure or maintain a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, and no higher, prior to November 21, 2011 and beginning May 1, 2012 for DDD with IVDS of the lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5293-5242 (2014).

2.  Since the grant of service connection, the criteria for a rating of 20 percent, and no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, DCs 8722-8520 (2014).

3.  Since the grant of service connection, the criteria for a rating of 20 percent, and no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, DCs 8722-8520 (2014).

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Relevant to the increased rating claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment and private treatment records have been obtained and considered.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA contract examinations regarding his lumbar spine and resulting radiculopathy in January 2010, February 2011, May 2013, and July 2014.  The Board finds that such examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine and radiculopathy disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that such disabilities have increased in severity since the July 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran was provided an opportunity to set forth his contentions during the February 2015 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected lumbar spine disability and associated radiculopathy was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As for any outstanding records, the Veteran indicated during the February 2015 hearing that his only treatment was through VA and all available VA treatment records dated through March 2014 have been associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

1. DDD with IVDS of the lumbar spine

The Veteran's service treatment show complaints of shooting pains in the posterior pelvis, left side, and trouble bending over and straightening up.  A post-service private treatment record from Dr. A.M.B. notes a history of an in-service injury to the back in approximately September or October 1964 while the Veteran was unloading ship supplies in Vietnam.  By rating decision dated in February 1966, the RO granted service connection for DDD, with radiculitis of L-S posterior nerve root, and assigned an initial 10 percent disability rating effective February 19, 1965.  The Veteran underwent surgery on his lumbar spine in January and July 1988 and, by rating decision dated in December 1988, the RO awarded a temporary total rating under 38 C.F.R. § 4.30 from January 15, 1988 to October 1, 1988 and increased the disability rating for the lumbar spine to 20 percent disabling effective October 1, 1988.  The Veteran submitted the current claim on appeal for an increased rating for her lumbar spine disorder in November 2009.  

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5293-5242.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the hyphenated code indicates that the disability is evaluated as degenerative arthritis of the spine.  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Evidence relevant to the current level of severity of the Veteran's lumbar spine disorder includes VA contract examinations dated in January 2010, February 2011, May 2013, and July 2014.  During the January 2010 VA examination, the Veteran reported limitation in walking because of his spine condition.  He stated that, on average, he can walk ten yards and that it took him half a minute to accomplish this.  He also reported experiencing falls due to his spine condition.  Other symptoms included stiffness, spasms, decreased motion, paresthesia, and numbness.  He denied experiencing fatigue.  He stated that he had weakness of the spine and leg but denied bowel/bladder problems and/or erectile dysfunction.  He also reported severe pain in his lower back and legs which occurred constantly.  The pain traveled down the left leg and around the right knee.  The pain was exacerbated by physical activity, started spontaneously, and was relieved by rest and pain medication.  At the time of pain, he could function but medication was needed.  During the flare-ups, he experienced functional impairment which was described as pain while walking, constant back pain, and limitation of motion of the joints while bending his knees.  The Veteran was not receiving any medical treatment for the condition.  It was noted that the Veteran had two prior surgeries, one in January 1987 and the other in June 1987.  The Veteran reported that, in the past twelve months, his condition had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran reported the following overall functional impairments: cannot walk for any distance without having pain in the right knee and sometimes the left knee; cannot sleep because of the right knee and back unless he took a prescription sleeping pill; when sitting, the back and right knee are always in pain; no matter what he is doing, his back and legs are a problem; and, when getting up from a kneeling position, his knees are in pain.  

On musculoskeletal examination, the Veteran's posture and gait were within normal limits.  His walking was steady and he did not require any assistive device for ambulation.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was no guarding of movement and no weakness.  Muscle tone and musculature were normal.  There was positive straight leg raising on the right and left.  Laseque's sign was negative and there was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  On range of motion testing, the Veteran had flexion to 90 degrees, extension to 30 degrees (pain at 30 degrees), right lateral flexion to 30 degrees, left lateral flexion to 30 degrees (pain at 30 degrees), right rotation to 30 degrees (pain at 30 degrees), and left rotation to 30 degrees.  Repetitive range of motion was possible with no additional degree of limitation.  It was noted that the lumbar spine was additionally limited by pain following repetitive use.  There was no fatigue, weakness, lack of endurance or incoordination on repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry on spinal motion with normal curves of the spine.  

On neurological examination, the lumbar spine sensory function was impaired.  Examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was a pin prick.  There was no lumbosacral motor weakness.  At L5, there was sensory deficit of bilateral legs.  The right lower extremity reflexes revealed knee jerk to 2+ and ankle jerk to 2+.  The left lower extremity revealed normal cutaneous reflexes.  There were signs of lumbar IVDS.  The most likely peripheral nerve was the superficial peroneal nerve.  The IVDS did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  There were no non-organic physical signs.  

For the claimed condition of radiculopathy L5, the examiner diagnosed IVDS and indicated that the most likely involved peripheral nerve was the superficial peroneal nerve which affected both side of the body.  The subjective factors were pain and stiffness.  The objective factors were a positive straight leg test and radiculopathy along the L5 nerve root.  

For the VA established diagnosis of DDD of the lumbar spine, the diagnosis was changed to status post lumbar surgery with scar and degenerative disc disease, lumbar spine.  This was reportedly the result of a progression of the previous diagnosis.  It was noted that the Veteran had back surgery due to a progressively, worsening back condition.  The subjective factors were pain and stiffness.  The objective factors were lumbar spine scar and tenderness during range of motion exercise.  The diagnosis was IVDS and the most likely involved nerve was the superficial peroneal nerve which affected both sides of the body.  The examiner concluded that the effect on the Veteran's usual occupation and daily activity was "none," however, the examiner also noted that the Veteran had been unemployed for the past three months.  

During the February 2011 VA contract examination, the Veteran reported that he had limitation in walking because of his spine condition.  He stated that, on average, he could walk 0.25 miles and that it took him 30 minutes to accomplish this.  He stated he had not experienced falls due to his spine condition.  The Veteran reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  In relation to the spine condition, he stated he had weakness of the spine and leg.  He reported having no bowel/bladder problems and/or erectile dysfunction in relation to the spine condition.  He indicated he did not experience any bladder problems in relation to the spine condition.  He reported experiencing pain on the base of L3/L4, down left leg and left hip and that the pain occurred constantly.  The pain traveled down the left leg when walking and left hip.  The Veteran indicated that the pain level was moderate.  The pain could be exacerbated by physical activity.  It was relieved by rest and pain medication.  At the time of pain he could function without medication.  During the flare-ups he experienced functional impairment which was described as pain, weakness, speed and limitation of motion of the joint (described as moving too fast).  He stated that his condition, in the past 12 months, had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran reported the following overall functional impairments: he could not walk for long periods; there was pain in the left hip and back of left leg; he could not stand for a long periods of time; and, his back was always in pain.

On musculoskeletal examination, the Veteran's posture and gait were within normal limits.  His walking was steady and he did not require any assistive device for ambulation.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.  On range of motion testing, the Veteran had flexion to 90 degrees, extension to 30 degrees (pain at 30 degrees), right lateral flexion to 30 degrees, left lateral flexion to 30 degrees (pain at 30 degrees), right rotation to 30 degrees (pain at 30 degrees), and left rotation to 30 degrees.  Repetitive range of motion was possible with no additional degree of limitation.  It was noted that the lumbar spine was additionally limited by pain following repetitive use.  

The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine and reversed lordosis.

On neurological examination, there were no sensory deficits from L1- L5.  Examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was light touch.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement and there were no non-organic physical signs.

For the VA established diagnosis of status post-operative lumbar DDD with IVDS, there was no change in the diagnosis.  The examiner noted that the Veteran's condition was active.  The subjective factors were history of lumbar surgery.  The objective factors were a VA established diagnosis as well as reversed lumbar lordosis with discomfort on end extension.  There was also an additional diagnosis of scar due to established lumbar surgery.  The scar was located at the lumbar spine.

The effect of the condition on the Veteran's usual occupation and daily activity was mild secondary to aggravation of lumbar spine with repetitive axial loading.  

During the May 2013 VA examination, it was noted that the Veteran had a diagnosis of DDD with IVDS, lumbar spine, postoperative.  The Veteran reported flare-ups that impacted the function of his thoracolumbar spine, specifically back pain and stiffness.  On range of motion testing, the Veteran had flexion to 40 degrees (pain also at 40 degrees), extension to 20 degrees (pain also at 20 degrees), right lateral flexion to 20 degrees (pain also at 20 degrees), left lateral flexion to 20 degrees (pain also at 20 degrees), right lateral rotation to 20 degrees (pain also at 20 degrees), and left lateral rotation to 20 degrees (pain also at 20 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion of the lumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the lumbar spine, specifically, less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  The Veteran had guarding or muscle spasm of the lumbar spine but it did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal for the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1) but decreased for foot/toes (L5).  Straight leg raising test was positive both on the right and the left.  The Veteran did have signs of radiculopathy, specifically, there was constant as well intermittent pain and paresthesias and/or dysthesia of a moderate degree in the lower extremities but no numbness.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were L4/L5/S1/S2/S3 and they were of moderate severity.  There were no other neurologic abnormalities. 

It was noted that the Veteran did have IVDS but that the Veteran had not had any incapacitating episodes over the past twelve months due to IVDS.  The Veteran did not use an assistive device as a normal mode of locomotion.  The examiner indicated that there was no functional impairment of the lumbar spine such that no effective function remained.  It was also noted that the Veteran did have a surgical scar on his back but that the scar was not painful and/or unstable and did not have a total area greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  No imaging studies of the lumbar spine were performed.  The examiner noted that the Veteran's lumbar spine disorder impacted his ability to work, specifically due to pain, stiffness, limited range of motion, difficulty with heavy lifting, bending, prolonged walking, and climbing stairs.

The examiner reiterated that the Veteran demonstrated pain during flexion, extension, and lateral rotation during examination, however, there were no findings of additional limitation of motion in the back following repetitive use.  It was noted that the back pain could limit the Veteran's functional ability during flare-ups based on the Veteran's self-reported flare-ups.  According to the examiner, given the Veteran's activity and amount of usage to which the back is subjected, an additional loss of at least 10 degrees due to pain during the flare-ups, it was at least as likely as not to occur with back flexion, extension, and lateral rotation.  

During the July 2014 VA examination, it was noted that the Veteran had diagnoses of lumbar spine DDD with IVDS (most likely affected nerve was bilateral sciatic) as well as status post lumbar surgeries with residual scarring.  The Veteran indicated that he had his first back surgery in January 1988, which was a laminectomy.  He had a subsequent surgery in June 1988 and then underwent lumbar fusion in November 2011.  The surgeries were reportedly beneficial but the Veteran indicated that he started to show symptoms in his feet about one month after his last surgery in 2011.  He indicated that he was not able to walk around the block or stand for a long period of time as this would cause his feet to hurt.  He reported feeling electrical shock shooting in the two toes next to his big toe and the instep, mostly with the right foot.  After his November 2011 surgery, the Veteran was told that he had a bulge in discs L4 and L5.  The Veteran was taking pain medication with benefit.  

The Veteran reported flare-ups that impacted the function of his thoracolumbar spine, specifically he reported experiencing flare-ups while sitting, driving, walking, kneeling, lifting, bending, getting up from a chair, kneeling, or ducking under things.  On range of motion testing, the Veteran had flexion to 90 degrees (pain also at 90 degrees), extension to 30 degrees (no evidence of painful motion), right lateral flexion to 30 degrees (no evidence of painful motion), left lateral flexion to 30 degrees (no evidence of painful motion), right lateral rotation to 30 degrees (no evidence of painful motion), and left lateral rotation to 30 degrees (no evidence of painful motion).  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion of the lumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the lumbar spine, specifically, pain on movement.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  There was no guarding or muscle spasm of the lumbar spine.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal for the upper anterior thigh (L2) but decreased for thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Straight leg raising test was negative both on the right and the left.  The Veteran did have signs of radiculopathy, specifically, while there was no constant pain, there was intermittent pain, paresthesias and/or dysthesia, and numbness of a severe degree in the lower extremities.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were L4/L5/S1/S2/S3 and they were of moderate severity.  There were no other neurologic abnormalities. 

It was noted that the Veteran did have IVDS but that the Veteran had not had any incapacitating episodes over the past twelve months due to IVDS.  The Veteran did not use an assistive device as a normal mode of locomotion.  The examiner indicated that there was no functional impairment of the lumbar spine such that no effective function remained.  It was also noted that the Veteran did have a surgical scar on his back but that the scar was not painful and/or unstable and did not have a total area greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  No imaging studies of the lumbar spine were performed.  The examiner noted that the Veteran's lumbar spine disorder impacted his ability to work as the Veteran had trouble with prolonged standing and walking, as well as painful lumbar flexion, which affected physical employment by interfering with bending, lifting, and carrying.  

The examiner noted that the Veteran's lumbar spine disorder resulted in pain, weakness, fatigability and/or incoordination, but that there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

Review of the VA outpatient treatment records dated through May 2014 and private treatment reports dated through December 2013 do not contain findings pertinent to the service-connected lumbar spine describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.  However, a December 2011 private treatment record from Dr. G.E.R. notes that the Veteran had a complete collapse of the L4-5 disk space with no motion whatsoever between flexion and extension films indicating that he is ankylosed at that level.  

During a February 2011 RO hearing, the Veteran reported stabbing pains in the left buttock which causes the left leg to buckle.  According to the Veteran, this felt like a needle jabbing into his buttocks.  There was constant pain in the buttock, down the back of the left thigh, through the calk, around the ankle and out the instep.  At other times, it came out through the toes.  The Veteran could not sit without feeling pain.  And, if he did sit for a long time, like when he watched a movie, the pain would elevate.  The shooting pain would occur when he got up from the sitting position and, at times, when he got up from a kneeling position or a squatting position, he could it difficult to reach out and left an object at the same time.  Walking was also difficult due to pain.  Just to turn at times while walking to change directions would cause a stabbing pain, and the leg would buckle from under him.  Nighttime sleeping was very difficult.  He experienced leg spasms and found it difficult to sleep with the pain in the back of the leg.  If he exerted himself, the pain in the back increased.  The back was very stiff and he could not stand up erect.  There was a loss of strength in the lower back due to the pain.  Simple household chores such as washing dishes, folding laundry, and making the bed elevated the pain.  Driving a car also exacerbated the pain and he was unable to make his legs comfortable.  

During the February 2015 Board hearing, the Veteran reported that he was fired from his job as a maintenance worker in 2009 because he could not perform the physical work required of him due to his back disorder.  He underwent surgery on his back in November 2011 and, after the surgery, began experiencing shots of pain down into his toes as well as numbness in his feet.  He also began experiencing pain in his groin.  The Veteran denied bowel/bladder issues but complained of significant pain in his back and legs.  

In light of the findings during the May 2013 VA examination report, and resolving doubt in the Veteran's favor, the Board finds that the overall disability picture more nearly approximates a 40 percent rating, both prior to November 21, 2011 and beginning May 1, 2012, as forward flexion of the thoracolumbar spine was found to be 40 degrees with an additional loss of at least 10 degrees due to pain during the flare-ups during the May 2013 VA examination.  See 38 C.F.R. § 4.71a (general rating formula for diseases and injuries of the spine provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less).  While, notably, the January 2010, February 2011, and July 2014 VA contract examination reports show full flexion, the Board questions the discrepancy in these reports in comparison to the May 2013 VA examination report with regard to range of motion findings.  The Board also places great weight on the Veteran's testimony of significant lumbar spine difficulty since his award of service connection for a lumbar spine disability immediately following his military service in 1965.  Accordingly, a 40 percent disability rating both prior to November 21, 2011 and beginning May 1, 2012 for the lumbar spine disability is warranted. 

The Board further finds that a rating in excess of 40 percent is not warranted at any time during the appeal period prior to November 21, 2011 and beginning May 1, 2012.  In this regard, while the December 2011 private treatment record from Dr. G.E.R. notes that the Veteran had a complete collapse of the L4-5 disk space with no motion whatsoever between flexion and extension films indicating that he is ankylosed at that level, neither the January 2010, February 2010, May 2013, nor July 2014 VA contract examination reports, nor any of the Veteran's VA or private treatment records, demonstrate ankylosis of the thoracolumbar spine as contemplated by the next higher rating of 50 percent under DC 5237.  Indeed, while the Veteran's range of motion was limited in May 2013, the other examination reports in January 2010, February 2011, and July 2014 show full range of motion, and none of the medical records show the Veteran's motion of the lumbar spine to be so limited as to approximate the essential non-movement contemplated by ankylosis. 

The evidence of record, to include the VA contract examination reports and VA treatment records, also does not reflect incapacitating episodes having a total duration of at least 6 weeks during the past 12 months that would be necessary to award the next higher rating of 60 percent under the IVDS rating formula.  Significantly, the Veteran denied incapacitating episodes in January 2010 and February 2011 and the May 2013 and July 2014 VA contract examiners specifically noted no episodes of incapacitation or being bedridden.  Thus, a higher rating is not warranted under DC 5243 for IDVS. 

It is not disputed that the Veteran has pain on motion, or other factors affecting function loss of the lumbar spine, such as weakness, fatigability, etc.  However, the 40 percent disability rating granted in this decision encompasses the complaints of pain and functional loss due to the lumbar spine disability.  See DeLuca, 38 C.F.R. §§ 4.40, 4.45.

In determining that a rating higher in excess of 40 percent is not warranted at any time during the relevant appeal period both prior to November 21, 2011 and beginning May 1, 2012, the Board has afforded great probative value to the VA contract examinations provided in January 2010, February 2011, May 2013, and July 2014 regarding the degree of impairment due to the Veteran's lumbar spine. The examiners reviewed the claims file and provided a detailed report based on objective findings and reliable principles.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected back disability. 

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  Accordingly, a 40 percent rating, but no higher, is warranted for the Veteran's lumbar spine disability both prior to November 21, 2011 and beginning May 1, 2012.

2.  Radiculopathy

As above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  By rating decision dated in February 2010, the RO granted service connection for radiculopathy of the lower extremities and assigned noncompensable ratings for each extremity effective November 25, 2009 (the date of the Veteran's claim for an increased rating for his service-connected lumbar spine disorder).  Subsequently, by rating decision dated in August 2011, the RO increased the disability ratings for radiculopathy from noncompensable to 10 percent disabling, also effective November 25, 2009.

The Veteran's radiculopathy of the lower extremities is currently evaluated under 38 C.F.R. § 4.124a, DC 8722, pertaining to neuralgia of the musculocutaneous nerve (superficial peroneal).  DC 8522 pertains to paralysis of the superficial peroneal nerve.  Under DC 8522, a noncompensable rating is warranted for mild incomplete paralysis of the superficial peroneal nerve.  A 10 percent rating is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent rating is warranted for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent rating is warranted for complete paralysis of the superficial peroneal nerve with weakened eversion of the foot. 

Also pertinent in this case is 38 C.F.R. § 4.124a, DC 8520, which pertains to incomplete or complete paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a), Note. 

In this case, the Board finds that the most appropriate diagnostic code is DC 8520 rather than DC 8722.  This is because, while the January 2010 VA examiner indicated that the Veteran's radiculopathy involved the superficial peroneal nerve, both the May 2013 and July 2014 VA examiners indicated that the Veteran's radiculopathy involved L4/L5/S1/S2/S3 (sciatic nerve).  As such, the Board finds that the Veteran's radiculopathy of the lower extremities, which has been characterized as "moderate," warrants separate 20 percent disability ratings under DC 8520.  

As for the potential for even higher ratings, the Board notes that both the May 2013 and July 2014 VA examiners reported normal muscle strength with no atrophy and normal reflexes.  While the Veteran was found to have substantial sensory symptoms, taken together, these symptoms most closely approximate moderate incomplete paralysis.  Furthermore, as above, when the involvement of a nerve is wholly sensory, the rating should be for mild, or at most, the moderate degree.  

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  Accordingly, separate 20 percent disability ratings for the Veteran's service-connected radiculopathy are granted.

3.  Extra-schedular Analysis

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Although the Board acknowledges the Veteran's statements that he has difficulty walking and bending, such complaints are contemplated by the rating schedule given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities.  Thun, 22 Vet. App. at 115.  Additionally, the Board has considered the Veteran's pain medication regimen in the assignment of the 40 percent rating.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Review of the record also does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's back disorder and referral for consideration of extraschedular rating is not warranted.

4. TDIU 

As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims.  See Rice, supra.  A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

As above, the Board has awarded a 40 percent disability rating for DDD with IVDS of the lumbar spine; a 20 percent disability rating for radiculopathy of the right lower extremity; and a 20 percent disability rating for radiculopathy of the left lower extremity.  Thus, the scheduler criteria for a TDIU are met.  See 38 C.F.R. § 4.16(a)(2)-(3) (schedular criteria for a TDIU). 

During the February 2015 Travel Board hearing, the Veteran testified that he was let go from his job as maintenance worker in approximately 2009 as he was not able to do the physical work necessary for the job.  As above, the May 2013 and July 2014 VA examiner's each opined that the Veteran's lumbar spine disorder impacted the Veteran's ability to work.  Specifically, the May 2013 VA examiner wrote that the Veteran's lumbar spine disorder impacted the Veteran's ability to work due to back pain; stiffness; limited range of motion; and difficulty with heavy lifting, bending, prolonged walking, or climbing stairs.  The July 2014 VA examiner wrote that the Veteran's lumbar spine disorder impacted his ability to work due to difficulty with prolonged standing and walking, as well as painful lumbar flexion, which affected physical employment by interfering with bending, lifting, and carrying.  From these reports it is evident that the examiner's reviewed the claims file in great detail, personally interviewed the Veteran, and examined the Veteran.  The Board finds that the May 2013 and July 2014 opinions reflect a detailed review of the claims file and careful consideration of only that impairment due to service-connected disabilities, and are thus competent opinions of high probative value.  Accordingly, the Board finds that a TDIU is warranted.


ORDER

A disability rating of 40 percent, and no higher, both prior to November 21, 2011 and beginning May 1, 2012 for DDD with IVDS of the lumbar spine is granted.  

An initial disability rating of 20 percent, and no higher, for radiculopathy of the right lower extremity is granted.

An initial disability rating of 20 percent, and no higher, for radiculopathy of the left lower extremity is granted.

A TDIU is granted.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


